DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	A preliminary amendment was received from applicant on 5/23/2020.
3.	Claims 1 and 2 are amended.
4.	Claims 1 and 2 are remaining in the application.
5.	The amended Specification is accepted.
Claim Rejections - 35 USC § 112
6.	The following is a quotation of 35 U.S.C. 112(b):

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

7.	Claims 1 and 2 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
8.	The phrase “to be unlocked” (line 6, claim 1) implies a future functionality making it unclear if such is required for the present invention.
9.	Use of pronouns such as “whose” (line 6, claim 1) makes it unclear which feature is being referred to.
10.	The claimed feature limitations “whose inner face”, “the robotized mechanism” and “the opening handles”, lack sufficient antecedent basis in claim 1.
11.	The placement of features within parentheses makes it unclear if such are required “(vertical (7), transverse (8), and axial (9))” in lines 7-8 of claim 1.
12.	Regarding claims 1 and 2, the phrase "such as" renders the claims indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
13.	The claimed feature limitation “securing mechanisms used in shipping containers for stacking” in claim 2 implies known securing mechanisms already used in shipping containers which is unclear on the novelty or distinctness that is specified as further limiting from claim 1.
Claim Rejections - 35 USC § 103
14.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

15.	As best understood by the examiner, claims 1 and 2 are rejected under 35 U.S.C. 103 as being unpatentable over D1: MANIVANNAN S O CHELLAPPA (WO 2012141658 A2), cited by applicant.  Regarding claim 1, D1 discloses a device for the automatic release of cargo containers, using known (conventional) port cranes [50] and incorporating a robotic mechanism with three degrees of movement (implicit) to operate a clamping claw [64], which is assisted by an artificial vision system [60] and includes remote and automatic movement.  The device is not explicitly disclosed as telescopic; however, telescoping structures are well known for adjustment purposes and providing such functionality would facilitate connection to different size shipping containers as would have been recognized by one of ordinary skill in the art.  Regarding claim 2, only conventional securing mechanisms are recited by the applicant as is implied in the claim.  In view of the foregoing, it would have been obvious to one of ordinary skill in the art to provide such claimed features and functionality to facilitate container movement, securement and release as would have been recognized by one of ordinary skill in the art.  The rejection combines known features to achieve expected results; no unknown features or unexpected results are achieved for the claimed subject matter.

Conclusion
16.	The prior art cited and not relied upon is considered pertinent to applicant’s disclosure.
The prior art references disclose cargo and/or shipping container securing/releasing systems.  17.	It is noted that the Written Opinion of the International Authority (cited by applicant) for near similar claims is consistent with the obvious rejection that is presented in this Office Action.
18.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL V VENNE whose telephone number is (571)272-7947.  The examiner can normally be reached between M-F, 7am-3:30pm Flex.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Samuel J Morano can be reached on (571) 272-6684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
19.	If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (USA OR CANADA) or 571-272-1000.

/Daniel V Venne/
Senior Examiner, Art Unit 3617
6/14/2022